Citation Nr: 0112479	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the appellant submitted an adequate and timely 
substantive appeal on the claim for service connection for 
chronic prostatitis and sexual dysfunction.

2.  Entitlement to an increased rating for anxiety reaction 
with posttraumatic stress disorder (PTSD), evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for blindness of the 
left eye secondary to penetrating shell fragment wound with 
retained intraocular bodies and resultant traumatic aphakia, 
uveitis and occlusion of left pupil, evaluated as 30 percent 
disabling.

4.  Evaluation of headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted an 
increased disability evaluation for anxiety reaction from 10 
percent to 30 percent, denied an evaluation in excess of 30 
percent for blindness of the left eye, denied service 
connection for hypertension as secondary to service connected 
left eye disability and granted service connection for 
headaches as secondary to service connected left eye 
disability.  An initial 10 percent rating for headaches was 
assigned effective to the date of claim.  The Board has 
rephrased this issue to reflect that this is an initial 
rating claim.  See generally Fenderson v. West, 12 Vet.App. 
119, 130 (1999).  The appellant did not initiate an appeal 
with respect to the denial of service connection for 
hypertension.  In January 2001, the Board raised the issue of 
timeliness and/or adequacy of appeal with regard to the claim 
for service connection for chronic prostatitis and sexual 
dysfunction.

The Board notes that, by means of a VA Form 21-4138 filing 
received in January 1999, the appellant's representative 
indicated that the appellant did not desire a hearing before 
a Member of the Travel Board.

The Board further notes that, on several occasions, the 
appellant has raised a claim for service connection for a 
right eye disorder on a direct basis or as secondary to his 
service connected left eye disability.  This claim is 
referred to the RO for appropriate action.  

Review of the record reveals that the RO has expressly 
considered referral of the appellant's claims for increased 
ratings to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that to accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VA O.G.C. Prec. 6-96 (Aug. 16, 1996).


FINDINGS OF FACT

1.  The appellant did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim for service connection for chronic 
prostatitis and sexual dysfunction.

2.  The appellant's PTSD is manifested by moderately severe 
symptomatology which results in occupational and social 
impairment with reduced reliability and productivity.

3.  The appellant's left eye disorder is manifested by a 
serious cosmetic defect and left eye blindness with no light 
perception.

4.  The headache disorder, which is manifested by constant, 
dull throbbing headaches with an average of at least one 
prostrating attack per month, does not result in severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  An adequate and timely substantive appeal regarding the 
claim for service connection for chronic prostatitis and 
sexual dysfunction was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.203 (2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The criteria for a 50 percent rating, but not higher, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2000); VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

3.  The criteria for a 40 percent rating for blindness of the 
left eye secondary to penetrating shell fragment wound with 
retained intraocular bodies and resultant traumatic aphakia, 
uveitis and occlusion of left pupil have been met.  38 
U.S.C.A. §§ 1110, 1131, 1155, 1160(a)(1) (West 1991); 38 
C.F.R. §§ 3.383, 4.3, 4.79, 4.80. 4.84a, Diagnostic Code 6070 
(2000); VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

4.  The criteria for a 30 percent rating, but not higher, for 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
requires VA to notify a claimant of the information and 
evidence necessary to substantiate a claim and includes other 
notice and duty to assist provisions.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  These 
provisions are potentially applicable to the claims on 
appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096-2099 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
Initially, the Board notes that the issue of timeliness 
and/or adequacy of appeal on the claim for service connection 
for chronic prostatitis and sexual dysfunction involves a 
question of law based upon the documentation of record as of 
April 2000.  The appellant and his representative have been 
advised of the applicable law and regulations.  In January 
2001, the Board provided the appellant and his representative 
an opportunity to provide argument and/or evidence with 
respect to this claim, but no response was received.  The 
issue of adequacy of a substantive appeal is a question 
outside the jurisdiction of the RO, see 38 C.F.R. 
§ 20.101(c), and a remand to the RO for further review under 
the VCAA would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law is 
dispositive, a claim should be denied or the appeal 
terminated because of lack of legal merit; remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

As to the remaining claims, the appellant and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate his claims by virtue of a Statement of the Case 
(SOC) and multiple Supplemental Statements of the Case 
(SSOC).  The RO has obtained all pertinent private and VA 
clinical records necessary for an equitable decision on these 
claims, and has provided him VA examinations.  He has voiced 
complaint that his VA clinical records closer in time to his 
separation from service have not been associated with his 
claims folder.  However, the RO explained to him during his 
hearing the relevance of those records in adjudicating the 
present claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (the most probative evidence of the current degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal).  The Board also notes that his 
lay testimony of symptoms is sufficient to supplement the 
record.  See Bruce v. West, 11 Vet.App. 405, 411 (1998) (lay 
descriptions of symptoms may be accepted by the Board as 
supplementing the medical evidence of record).  The Board 
finds that no reasonable possibility exists that any further 
assistance would aid in substantiating his claims.  
Therefore, the Board finds that no prejudice accrues to the 
appellant in proceeding with his claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (Board must 
consider whether a claimant has had sufficient notice and 
opportunity to address issues not considered by the RO).


II.  Timeliness/adequacy of appeal - service connection
for chronic prostatitis and sexual dysfunction

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after an SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 
1991).  It is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each issue before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning the adequacy of a 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West1991); 
38 C.F.R. §§ 20.101(c), 20.203 (2000).

In a letter dated on January 22, 2001, the Board notified the 
appellant and his representative of its intent to adjudicate 
the issue of timeliness and/or adequacy of appeal "with 
respect to [the] claim for service connection for chronic 
prostatitis and sexual dysfunction."  At that time, the 
Board provided the appellant and his representative a 60-day 
period within which to submit additional evidence or 
information on these issues.  However, neither the appellant 
nor his representative has responded to the Board's letter. 

In a decision dated on April 24, 1998, the RO denied the 
appellant's claim for service connection for chronic 
prostatitis and sexual dysfunction.  On April 28, 1998, the 
RO sent the appellant and his representative notification of 
that decision which included a VA Form 4107 explaining his 
rights to appeal.  On January 5, 1999, the RO received a 
timely NOD on this issue.  See 38 U.S.C.A. § 7105(b)(1) (West 
1991); 38 C.F.R. § 20.302(a) (2000).

On February 8, 1999, the RO issued an SOC in order to afford 
the appellant the opportunity to perfect his appeal on the 
claim for service connection for chronic prostatitis and 
sexual dysfunction, if he so desired.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The cover letter to the SOC 
advised the appellant to the following:

"What You Need to Do

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
the Board of Veterans' Appeals, which you may 
use to complete your appeal.  We will gladly 
explain the form if you have questions.  Your 
appeal should address:

? the benefit that you want
? the facts in the statement of the case with 
which you disagree; and
? the errors that you believe we made in 
applying the law.

When You Need to Do It

You must file your appeal with this office 
within 60 days from the date of this letter or 
within the remainder, if any, of the one-year 
period from the date of the letter notifying 
you of the action that you have appealed.  If 
we do not hear from you, we will close your 
case.  If you need more time to file your 
appeal, you should request more time before the 
time limit for filing your appeal expires.  See 
item 3 of the Instructions in VA Form 9, Appeal 
to the Board of Veterans' Appeals."

(emphasis original).

Since that time, neither the appellant nor his representative 
has filed a VA Form 9 filing or any other document which 
purports to show any continued disagreement with the RO's 
April 1998 denial of his claim for service connection for 
chronic prostatitis and sexual dysfunction.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  20.302(b) 
(2000).  A substantive appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  In the event that an SOC or SSOC addresses several 
issues, a substantive appeal "must either indicate that the 
appeal is being perfected as to all those issues or must 
specifically identify the issues appealed."  38 C.F.R. 
§ 20.202 (2000).  Although the Board will construe all 
arguments advanced by a claimant in a liberal manner, the 
Board may dismiss any appeal which is not in conformity with 
VA law and regulations.  38 U.S.C.A §§ 7105(d)(5), 7108 (West 
1991); 38 C.F.R. § 20.202 (2000).

As shown above, the RO provided notice of the denial of the 
claim for service connection for chronic prostatitis and 
sexual dysfunction on April 28, 1998.  The filed a timely NOD 
in January 1999.  Following the issuance of an SOC on 
February 8, 1999, neither the appellant nor his 
representative has submitted a statement alleging any error 
of law or fact regarding the waiver denial within the later 
one-year time period following notice of the denial on April 
28, 1998.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  
20.302(b) (2000).

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (2000).  Nor does 
the record disclose that good cause exists for the 
appellant's failure to timely file a substantive appeal.  Id.  
The Board has no discretion to exercise jurisdiction over any 
issue other than under those bases provided by statute or 
regulation.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  
Therefore, the Board must dismiss the claim for service 
connection for chronic prostatitis and sexual dysfunction due 
to the absence of an adequate and timely filed substantive 
appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.101(c), 20.200, and 20.202 (2000).

III.  Increased rating - anxiety reaction with PTSD

The appellant contends that symptomatology associated with 
his anxiety reaction with PTSD warrants a disability rating 
in excess of the currently assigned 30 percent rating.  By 
means of a rating decision dated in July 1969, the RO granted 
service connection for anxiety reaction, and assigned an 
initial 10 percent disability rating.

The record shows that the appellant presented to the VA 
outpatient clinic in September 1996 with complaint of 
depression, anger and insomnia.  His subsequent treatment 
records revealed additional complaint of isolation, 
irritability, intrusive thoughts, nightmares, hypervigilance, 
crying spells, anger, suicidal thoughts and cold sweats.  He 
stated that he was unable to work.  His diagnoses included 
PTSD and dysthymic disorder.  In October 1996, a VA examiner 
assigned a Global Assessment Functioning (GAF) score of 35 
which represented "major impairments: work: family: mood: 
thinking."  His treatment consisted of psychological 
therapy, sleep hygiene consultation and pharmacology.  A 
November 1996 treatment note described his PTSD as 
"severe."  He reported difficulty with handling stress in 
November 1997.

The appellant filed his claim for an increased rating in 
January 1998.  At that time, he complained that his nerves 
were "virtually out of control" to the point that he had to 
close down his automobile repair business.  His February 1998 
VA mental disorders examination report records his continued 
complaint of nightmares, flashbacks, irritability, remote 
history of suicidal and homicidal ideations, crowd avoidance, 
restlessness and extreme nervousness.  He had daily 
ruminations about Vietnam daily with combat dreams occurring 
2 to 3 times per week.  He avoided combat movies, crowds, 
helicopters and airplanes.  He felt uneasy around Oriental 
people.  He had a fear of losing control and was startled by 
loud noises.  He had been recently fired due to an 
"irritable spell."  His medication interfered with his 
concentration, but he couldn't function without it.

On mental status examination, the appellant appeared as a 
well-developed, well-nourished, appropriately dressed and 
adequately groomed individual without unusual motor activity.  
His speech was fluent without flight of ideas or looseness of 
associations.  His mood and affect were anxious.  He denied 
hallucinations, expressed no identifiable delusions and 
denied homicidal or suicidal ideations.  He was precisely 
oriented to person, place, situation and time.  His remote, 
recent and immediate recall was good.  He was estimated to be 
of average intelligence.  His judgment to avoid common danger 
and abstracting ability were adequate.  His insight was fair.  
He was given a diagnosis of PTSD and assigned a GAF score of 
60.  In a rating decision dated in March 1998, the RO 
increased the disability evaluation for his anxiety reaction 
to a 30 percent rating.

During his appearance before the RO in August 1999, the 
appellant testified to his belief that he was entitled to an 
increased rating for his anxiety reaction with PTSD.  He 
reported being fired from his job in January 1998 after 
threatening a co-worker.  He was subsequently rehired by his 
employer.  He continued to manifest industrial impairment due 
to his psychiatric disability, but his employer was willing 
to make accommodations for his disability.  He generally 
complained of difficulty with taking/following orders and was 
unable to function due to the sedative effects of his 
medications.  He often did not seek medical treatment because 
he lived in a location far away from VA facilities.  
Nonetheless, he continued to manifest symptoms of distrust, 
temper outbursts, irritability, lashing, inability to 
socialize, insomnia, nightmares, flashbacks and panic 
attacks.

On VA PTSD examination, dated in October 1999, the appellant 
continued to complain of multiple PTSD symptoms which 
included agitation, social avoidance, mood swings, fits of 
depression, inability to cope with pressure, recurrent combat 
dreams, daily ruminations of combat and startle response.  He 
stressed that he "couldn't function well in society" 
although he was working at Odom Industries.  On mental status 
examination, he appeared as a well-groomed, well-nourished, 
appropriately dressed and adequately groomed individual 
without unusual motor activity.  His mood and affect were 
somewhat anxious and mildly irritable.  He denied 
hallucinations, homicidal ideations and suicidal ideations.  
He expressed no identifiable delusions.  He was precisely 
oriented to person, place, situation and time.  His remote, 
recent and immediate recall was good.  He was estimated to be 
of average intelligence.  His judgment to avoid common danger 
and abstracting ability were adequate.  His insight was fair.  
Following review of the claims folder, the examiner offered a 
diagnosis of PTSD with a GAF score of 55.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board has considered 
all the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of an anxiety disorder, such as anxiety reaction 
and PTSD, are assessed, for VA compensation purposes, by 
application of the criteria set forth VA's Schedule for 
Rating Disabilities (Schedule) at 38 C.F.R. § 4.130.  The 
appellant's diagnosis has changed from an anxiety reaction to 
the current PTSD diagnosis.  Under VA's Schedule, a 
generalized anxiety disorder (Diagnostic Code 9400) and PTSD 
(Diagnostic Code 9411) are rated under the same criteria. 
Therefore, for purposes of this appeal, the Board will refer 
to Diagnostic Code 9411 based upon his current diagnosis of 
PTSD.

The currently assigned 30 percent rating for PTSD under 
Diagnostic Code 9411 contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversational normal), due 
to depressed mood, anxiety, suspiciousness, panic attacks 
(weekly of less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events.)

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment Functioning (GAF) scores are used as a 
scale to reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders 32, 4th ed.1994) (DSM-IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2000).  A GAF of 60 is defined as "[m]oderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co- workers).  A GAF of 50 is defined as "serious symptoms 
(e.g., suicidal ideations, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 35 is 
defined as "[b]ehavior ... considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (i.e., sometime incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends)."

The Board finds, upon review of the evidence of record and 
application of the benefit of the doubt rule, that the 
appellant is entitled to a 50 percent rating under Diagnostic 
Code 9411.  In this respect, he voices numerous complaints of 
PTSD symptomatology such as agitation, social avoidance, mood 
swings, fits of depression, inability to cope with pressure, 
recurrent combat dreams, daily ruminations of combat and 
startle response.  He also complains of reduced occupational 
reliability.  He is noted to be anxious and irritable.  The 
psychiatric assessments of his psychological, social and 
occupational functioning (GAF score) during the appeal period 
are indicative of impairment that his intermediate between 
"moderate" to "serious" in degree.  In essence, his PTSD 
is manifested by moderately severe symptomatology which 
results in occupational and social impairment with reduced 
reliability and productivity.  The Board is of the opinion 
that this degree of disability more closely approximates the 
criteria for a 50 percent rating under Diagnostic Code 9411.

However, the Board further finds that the evidence of record 
preponderates against a rating in excess of 50 percent under 
Diagnostic Code 9411.  In this respect, the evidence clearly 
shows that he is well oriented with good personal appearance 
and hygiene.  There is no recent history of suicidal 
ideations or obsessional rituals interfering with his routine 
activity.  His speech is without flight of ideas or looseness 
of associations.  His memory is good.  There is no history of 
violent behavior and, for the most part, he appears capable 
of functioning independently and appropriately.  As noted 
above, the psychiatric assessments of his psychological, 
social and occupational functioning during the appeal period 
shows impairment which is, at most, "serious" in degree.  
Based upon the foregoing, the Board finds, by a preponderance 
of the evidence, that the appellant is not entitled to a 
schedular rating in excess of 50 percent for his PTSD.

In so concluding, the Board is aware that there is a conflict 
of evidence in the record.  Prior to the appeal period, the 
appellant had been unemployed and a GAF of 30 was noted in 
his outpatient treatment records.  Furthermore, the appellant 
has testified to industrial impairment.  However, his 
testimony and the evidence resulting in the GAF of 35 must be 
balanced against the complete record.  With the exception of 
a brief period of unemployment in early 1998, he has been 
employed during the entire appeal period.  Although he was 
assigned a GAF of 35 in 1996, his 1998 and 1999 VA mental 
disorder/PTSD examination reports reflected GAF's of 60 and 
55, respectively.  In view of the fact that he returned to 
work and his suicide thoughts abated, see February 1998 and 
October 1999 VA PTSD examination reports, the Board concludes 
that the most probative evidence consists of the VA 
examination reports of February 1998 and October 1999 which 
are detailed and consistent.

The benefit of the doubt has been applied in favor of the 
appellant in assigning the 50 percent rating.  VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 4.3 (2000).

IV.  Increased rating - left eye disability

The appellant contends that he is entitled to a rating in 
excess of 30 percent for his service connected blindness of 
the left eye secondary to penetrating shell fragment wound 
with retained intraocular bodies and resultant traumatic 
aphakia, uveitis and occlusion of left pupil.  He essentially 
argues that his 30 percent rating for his left eye blindness 
does not take into account the total degree of his 
occupational and social impairment, and that his non-service 
connected right eye vision loss should be considered in 
assigning his rating.  He concedes that he has not undergone 
enucleation of the left eye, but states that he may undergo 
such a procedure in the future. 

The appellant incurred shrapnel fragment wound injury to the 
left eyebrow and left eyeball in April 1968.  He had light 
perception only vision in the left eye with corneal 
perforation, retained intraocular foreign bodies, traumatic 
ptosis of the left upper lid, traumatic aphakia, occlusion of 
the pupil and uveitis.  An attempt to remove the intraocular 
bodies was unsuccessful.

In a rating decision dated in April 1969, the RO granted 
service connection for blindness of the left eye secondary to 
penetrating shell fragment wound with retained intraocular 
bodies and resultant traumatic aphakia, uveitis and occlusion 
of left pupil.  At that time, the RO assigned the 30 percent 
rating currently in effect with special monthly compensation 
on account of loss of use of one eye having only light 
perception.  The RO also granted service connection for 
disfiguring scar of the left eyebrow, and assigned a 10 
percent evaluation.

The severity of an eye disability is ascertained by 
application of the criteria set forth in VA's Schedule at 
38 C.F.R. § 4.84a.  The current 30 percent rating under 
Diagnostic Code 6070 contemplates blindness with light 
perception only in the service connected left eye and 20/40 
vision in the non-service connected right eye.  The RO has 
asserted that the 30 percent rating under Diagnostic Code 
6070 is the maximum available rating in this case.  In so 
doing, the RO has considered the non-service connected right 
eye to be normal (20/40 or better) for rating purposes.  As 
noted above, the appellant argues that his vision loss in the 
right eye should be considered in assigning his rating.  See, 
e.g., 38 C.F.R. § 4.84a, Diagnostic Code 6069 (2000) (40 
percent rating assigned for blindness in 1 eye, having only 
light perception, and 20/50 (6/15) vision in the other eye).

At the outset, the Board notes that combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye, unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80 (2000).  Upon review of the 
medical reports of record, the Board finds that a 40 percent 
evaluation is warranted under 38 C.F.R. § 4.80 due to the 
presence of a serious cosmetic defect of the left eye.  These 
reports describe corneal perforation, retained intraocular 
bodies, traumatic aphakia, occlusion of the pupil and 
uveitis.  As such, the Board finds that a 40 percent rating 
has been established.  

The appellant concedes he has not undergone left eye 
enucleation, but argues that his non-service connected right 
eye vision loss should be considered in evaluating the extent 
of compensable disability due to the service-connected left 
eye.  The provisions for rating vision loss under 38 C.F.R. § 
4.84a do not expressly distinguish between a service 
connected disability in one eye and a nonservice connected 
disability in the other eye.  The Court of Appeals for 
Veterans Claims has noted this discrepancy.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339-40 (1996); Villano v. Brown, 10 
Vet. App. 248, 250-51 (1997).  The Board notes that any 
interpretation of 38 C.F.R. § 4.84a must begin with the 
premise that VA is only authorized to award compensation for 
service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Absent a specific authorizing statute, such as 
38 U.S.C.A. § 1160(a)(1) (West 1991) (blindness in a non-
service eye may be considered in combination with service 
connected blindness in the other eye for compensation 
purposes), VA has no authority to award disability 
compensation (other than pension and 38 U.S.C.A. § 1151 
benefits) for non-service connected disability.  See Boyer v. 
West, 12 Vet. App. 142, 144-5 (1999) (VA may not provide 
compensation for non-service connected disability unless 
specifically authorized by statute). 

VA's General Counsel has already voiced opinion as to the 
proper interpretation of 38 C.F.R. § 4.84a.  In VA O.G.C. 
Prec. 32-97 (Aug. 29, 1997), VA General Counsel was faced 
with the question as to whether the hearing loss provisions 
of 38 C.F.R. § 4.85(b) required the non-service connected 
hearing loss disability to be considered normal for purposes 
of computing the service connected rating.  Similar to 
38 C.F.R. § 4.84a, the provisions for rating hearing loss 
under 38 C.F.R. § 4.85 do not expressly distinguish between a 
service connected disability in one ear and a nonservice 
connected disability in the other ear.  VA General Counsel 
concluded that a general rule existed that only service 
connected disability can be considered in awarding 
compensation.  The Boyer Court accepted General Counsel's 
interpretation of 38 C.F.R. § 4.85(b) as "reasonable."  
Boyer, 12 Vet. App. at 144.  The Boyer Court further stated 
as follows:

"even if the Court were to assume that the 
Secretary intended to compensate for non-
service-connected hearing loss beyond that 
provided in section 1160, in the absence of a 
statutory provision authorizing such 
compensation and given the limitations imposed 
by sections 1110 and 1131 restricting 
compensation to service-connected conditions, 
such a regulation would be invalid as exceeding 
the scope of the statute."

Id. 

The Board finds that the principles enunciated in VA O.G.C. 
Prec. 32-97 and Boyer control the interpretation of 38 C.F.R. 
§ 4.84a in this case.  In the absence of total blindness of 
the non-service connected right eye, the non-service 
connected right eye must be considered to be normal (20/40 or 
better) for rating purposes.  See 38 U.S.C.A. § 1160(a)(1) 
(West 1991); 38 C.F.R. §§ 3.383, 4.78, 4.79 (2000).  Even 
assuming, arguendo, that the appellant's interpretation of 
38 C.F.R. § 4.84a is correct, the Board notes that his VA 
clinical records as well as the November 1999 VA eye 
examination shows best corrected right eye vision of 20/20.  
Thus, the result would be same in this case.  

Based upon the above, the Board finds that a 40 percent 
rating is warranted for blindness of the left eye secondary 
to penetrating shell fragment wound with retained intraocular 
bodies and resultant traumatic aphakia, uveitis and occlusion 
of left pupil.  The preponderance of the evidence is against 
any further compensation.  There is no doubt to be resolved 
in his favor.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§ 4.3 (2000).

V.  Evaluation of headaches

Review of the record reveals the appellant's complaint of 
sharp, left-sided headaches with dizziness and nausea since 
his separation from service.  In January 1998, he complained 
of "severe headaches" which he felt were related to his 
service connected left eye disability.  A February 1998 VA 
neurological examination report recorded his description of 
throbbing headaches which began in the left orbital region 
and spread over the entire head.  They came on at any time of 
the day and lasted up to 8 hours.  Many were associated with 
nausea and vomiting.  These occurred with a frequency of one 
to two episodes per week.  He was given an impression of 
vascular headaches which may have been related to his 
previous trauma to the left eye.  In a rating decision dated 
in March 1998, the RO granted service connection for 
headaches, and assigned an initial 10 percent rating 
effective to the date of claim.

In a statement received in March 1998, the appellant 
complained of daily headaches which required treatment with 
12 tablets of Tylenol per day as well as prescriptive 
medication.  He also reported totally disabling headaches, 
which required bedrest, occurring once or twice a month.

During his appearance before the RO in August 1999, the 
appellant testified to daily headaches, described as a dull 
constant throb, which he treated with Valproic acid and 
Aleve.  His headaches normally lasted about two to 4 hours.  
He also complained of one to two totally disabling headaches 
per week.  During those headaches, he would have to retire to 
a dark room, lie down and relax.  He would either miss work 
or lie down in the break room.

On VA neurological disorders examination, dated in October 
1999, the appellant complained of constant, daily generalized 
headaches which were most severe in the frontal region.  His 
headaches were aggravated by bright lights and physical and 
emotional stress.  He had to stop and rest during severe 
headaches.  He denied nausea, vomiting or other symptoms 
during his headaches.  He was given an assessment of muscle 
contraction-type headaches.

The severity of a headache disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, the current 
10 percent rating contemplates migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum 50 percent rating is warranted 
for very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

In this case, the appellant has given conflicting reports 
regarding the frequency of his prostrating headaches attacks.  
His February 1998 neurological examination report and August 
1999 testimony reveals his report of a constant, dull 
throbbing headache disorder with prostrating attacks 
occurring one to two times per week.  However, he described 
the occurrence of one to two prostrating attacks per month by 
written statement dated in March 1998.  His statements of 
record describe an average of at least one prostrating attack 
per month.  As such, the Board finds that a 30 percent rating 
is warranted under Diagnostic Code 8100.  

However, the Board finds, by a preponderance of the evidence, 
that the severity of the appellant's headache disorder does 
not result in "severe" economic inadaptability.  In this 
respect, his testimony establishes that his employer has been 
able to accommodate his headache disability by allowing him 
to retire in the break room until his headaches subside.  He 
has shown gainful employment since February 1998 and, 
according to his statements recorded in his VA psychiatric 
examination reports, his lost work time is due to his PTSD 
rather than prostrating attacks of headaches.  There is no 
doubt to be resolved in his favor.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. § 4.3 (2000).

ORDER

The claim for service connection for chronic prostatitis and 
sexual dysfunction is dismissed.

A 50 percent evaluation for PTSD is granted.

A 40 percent evaluation for blindness of the left eye 
secondary to penetrating shell fragment wound with retained 
intraocular bodies and resultant traumatic aphakia, uveitis 
and occlusion of left pupil is granted.

A 30 percent evaluation for headaches is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

